We are of opinion that "authorizing and creating divisions thereof and fixing the places of holding sessions of said court in each of such divisions" appearing in the published notice, was of the substance of the proposed Act.
The inferior court, under the Act as passed, took over much of the jurisdiction, civil and criminal, theretofore vested in Justices of the Peace, local jurisdictions for the convenience of the people.
The notice was an assurance to the people of the county that the inferior court would be held in local divisions to be worked out for their convenience. *Page 671 
It is no answer to say no promise was made to hold court at any particular place, or to create any specified number of divisions. It was an assurance to all that divisions would be created and courts held therein, for the convenience of all.
To hold this feature not of the substance of the bill, because of generality or uncertainty as to the layout of divisions, would be to invite uncertainty in such notices as a saving device.
The notice is to advise the people of the substance of the proposed law.
To omit a substantial provision incorporated in the notice, is to mislead and lull the people into acquiescence.
In this respect the present Act differs from and goes farther than that involved in Polytinsky v. Johnston, 211 Ala. 99,99 So. 839.
We are impelled, therefore, to hold this Act void for noncompliance with Section 106 of the Constitution.
This renders it unnecessary to pass upon the effect of the alien provisions of Section 32, either under the general rule of severable provisions, or under Section 106 declaring void all laws in violation thereof.
Reversed and rendered.
ANDERSON, C. J., and THOMAS, and BROWN, JJ., concur.
GARDNER and FOSTER, JJ., dissent.
KNIGHT, J., not sitting.